Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inter alia “… identifying a communication network in a plurality of communication networks of a wireless communications system, each communication network in the plurality of communication networks having one or more communication components logically isolated from one or more communication components of another communication network in the plurality of communication networks; selecting the identified communication network for transmission of data associated with a user…”, does not reasonably provide enablement for inter alai “… transmitting, using the identified communication network, data associated with the user device; wherein at least one or one or more user plane portions of one or more centralized units, one or more access and mobility functions, one or more user plane functions, and one or more session management functions of one communication network in the plurality of communication networks are logically isolated from at least one of one or more user plane portions of the one or more centralized units, one or more access and mobility functions, one or more user plane functions, and one or more session management functions of another communication network in the plurality of communication…”. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Based on the current amendments Examiner was unable to discern the inventive concepts and therefore the steps that properly correlate with drawings to have the invention as fully functional as intended. 
Examiner kindly requests to amend the claims reflecting the proper inventive concept as intended and further to clarify with respect to the drawing regarding each of the limitations as amended. 
Similarly claims 10 and 19 are rejected as having limitations similar to claim 1 and therefore rejected for same reasonings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 20180317148 A1) hereinafter as Jin in view of Chen et al (USP 20200367109 A1) hereinafter as Chen.
Regarding claim(s) 1,10 and 19, Jin discloses a computer-implemented method and apparatus (See Fig(s). 17-19 with processor(s) and memory for storage of programmable instructions), comprising: 
identifying a communication network in a plurality of communication networks of a wireless communications system (See Fig(s). 1 plurality of networks (i.e. critical machine, machine-to-machine and mobile broadband) within the wireless network system as shown), 
each communication network in the plurality of communication networks having one or more communication components logically isolated from one or more communication components of another communication network in the plurality of communication networks (See Fig(s). 1, See ¶ 216-219, A network system shown in FIG. 1 includes a plurality of network slices isolated from each other. A terminal device communicates with the network slices by using a radio access network (radio access network, RAN). Each network slice includes a series of logical network functions to correspondingly satisfy differentiated requirements of different service types.) ;
 selecting the identified communication network for transmission of data associated with a user (See Fig(s). 2, See ¶ 222, The base station 102 may communicate with one or more terminal devices, for example, a terminal device 116 and a terminal device 122.), transmitting, using the identified communication network, data associated with the user device (See ¶ 379, See Fig(s). 20, the sending unit may be embodied as a transmitter to implement a function of the sending unit under control of a processor.).
Jin fails to disclose wherein at least one or one or more user plane portions of one or more centralized units, one or more access and mobility functions, one or more user plane functions, and one or more session management functions of one communication network in the plurality of communication networks are logically isolated from at least one of one or more user plane portions of the one or more centralized units, one or more access and mobility functions, one or more user plane functions, and one or more session management functions of another communication network in the plurality of communication networks.
Chen discloses wherein at least one or one or more user plane portions of one or more centralized units (See Fig(s). 4-5, See ¶ 11, the access-network node is a base station including a centralized unit and a distributed unit; receiving the network-slice information is specifically receiving the network-slice information from a core network by the centralized unit), 
one or more access and mobility functions , one or more user plane functions, and one or more session management functions of one communication network in the plurality of communication networks are logically isolated from at least one of one or more user plane portions of the one or more centralized units (See ¶ 15, Wherein the access-network node is a base station including a centralized unit and a distributed unit; the centralized unit includes a control-plane unit and a user-plane unit), one or more access and mobility functions, one or more user plane functions, and one or more session management functions of another communication network in the plurality of communication networks (See ¶ 88, a user-related signaling or a session-related signaling between the access-network node and the core-network node, wherein specifically, in the 5G, the information may be received from an AMF (Access and Mobility Management Function)). 
Network isolation from plurality of networks within the wireless communication system maximizes network-resource sharing by slicing networks to achieve isolation between different types of user devices.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Chen within Jin, so as to enhance overall network performance by network isolation from plurality of networks within the wireless communication system so as to maximize network-resource sharing by slicing networks to achieve isolation between different types of user devices.

 Regarding claim(s) 2,11 and 20, Jin discloses determining, based on the identified communication network, at least one communication component of the communication network for isolation (See ¶ 216-216, different components are isolated as needed, i.e. hard disk. Optical disk etc. between different networks See Fig(s). 1).
Regarding claim(s) 3,12 and 21, Jin discloses wherein the plurality of communications networks include at least one of the following: a multi-operator radio access network, a multi- operator core network, a radio access network (See Fig(s). 1, 2, RAN Radio access network), a virtual radio access network, a core network, and any combination thereof.  
Regarding claim(s) 4,13 and 22, Jin discloses selecting one or more distributed units for transmission of data based on at least one of the following: one or more 5296874736v.1E-filedAtty. Dkt. No.: 046190-557F01US Date of Submission: February 20, 2020component carriers, one or more bandwidth parts (See ¶ 217, massive machine-to-machine communication network slices may be used to provide services. High-definition video services on mobile phones require high bandwidths and high data rates, mobile broadband network slices may be used to provide services), one or more physical resource block ranges, and any combination thereof.  
Regarding claim(s) 5,14 and 23, Jin discloses wherein at least one of the identifying, the selecting and the transmitting is performed by a base station (See Fig(s). 2, See ¶ 222, The base station 102 may communicate with one or more terminal devices, for example, a terminal device 116 and a terminal device 122.).
Regarding claim(s) 6,15 and 24, Jin discloses wherein the base station includes at least one of the following communication components: one or more remote radio units (See Fig(s). 1, remote radio units as user devices), one or more centralized units, one or more distributed units, one or more control plane portions of the one or more centralized units, one or more user plane portions of the one or more centralized units, one or more access and mobility functions, one or more user plane functions, and one or more session management functions.
Regarding claim(s) 7,16 and 25, Chen discloses wherein one or more remote radio units, one or more distributed units, and one or more control plane portions of the one or more centralized units are common to all communication networks in the plurality of communication networks (See ¶ 15, Wherein the access-network node is a base station including a centralized unit and a distributed unit; the centralized unit includes a control-plane unit and a user-plane unit),; the transmitting includes transmitting, using one or more communication networks, data associated with the user device (see Jin discloses transmitting of data, See ¶ 379, See Fig(s). 20, the sending unit may be embodied as a transmitter to implement a function of the sending unit under control of a processor.). Reasons for combining same as claim 1.
Regarding claim(s) 8,17 and 26, Chen discloses wherein at least one of one or more distributed units of the one communication network in the plurality of communication networks are logically isolated from at least one of one or more distributed units of another communication network in the plurality of communication networks (See Fig(s). 7-8, See ¶ 98-100, each base station comprises a communication network with appropriate distributed unit (DU) separate from other base stations); one or more control plane portions of the one or more centralized units, and one or more remote radio units are common to all communication networks in the plurality of communication network, (See ¶ 15, Wherein the access-network node is a base station including a centralized unit and a distributed unit; the centralized unit includes a control-plane unit and a user-plane unit); the transmitting includes transmitting, using one or more communication networks, data associated with the user device, (see Jin discloses transmitting of data, See ¶ 379, See Fig(s). 20, the sending unit may be embodied as a transmitter to implement a function of the sending unit under control of a processor.). Reasons for combining same as claim 1.
Regarding claim(s) 9,18 and 27, Chen discloses wherein at least one of one or more remote radio units, one or more distributed units, one or more control plane portions of the one or more centralized units of the one communication network in the plurality of communication networks (See ¶ 15, Wherein the access-network node is a base station including a centralized unit and a distributed unit, he centralized unit includes a control-plane unit and a user-plane unit),  are logically isolated from at least one of one or more remote radio units, one or more distributed units, one or more control plane portions of the one or more centralized units of the another communication network in the plurality of communication networks (See Fig(s). 7-8 each Distributed unit within the centralized unit of the one base station is isolated or separate from other CU’s and DU’s within a communications network).
and transmitting includes transmitting, using one or more communication networks, data associated with the user device, (see Jin discloses transmitting of data, See ¶ 379, See Fig(s). 20, the sending unit may be embodied as a transmitter to implement a function of the sending unit under control of a processor.). Reasons for combining same as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27  have been considered but are moot based on new grounds of rejection, necessitated by Applicant’s amendments.
Furthermore, based on the Interview conducted on September 14, 2022 between Applicants Attorney of Record (hereinafter as Applicant) and Examiner, the Examiner had requested clarification of the submitted amendments dated (August 22, 2022). However Applicant failed to clearly articulate the how the limitations correlate against the drawings. Rather Applicant repeatedly iterated as being taught within the specifications.
The Examiner asserts it is not reasonable for Applicant to incorporate limitations that are not capable of instant and unquestionable demonstration as being fully understood by one of ordinary skill in the art without having to modify the disclosure for its interpretation. The Applicant must do more than merely "recite" each limitation and claim as being taught within the specification.
Be it known, to establish a case of patentability (against the current amended claim limitations), the Applicant must provide some articulated reasoning with some rational underpinning to support the limitations as fully functional so that one of ordinary skill can make and use the invention as intended. 
Lastly, written description and enablement are different considerations 
and both must be met. The ability of one skilled in the art to make and use the invention
does not satisfy the written description requirement if details of how the function is to be performed are not disclosed-see MPEP 2161.01



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached 571-272-2123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411